Determination of the Appellate Term and the judgment of affirmance entered thereon unanimously reversed, on the law and the facts, with costs to the defendant appellant in this court and in the Appellate Term, and the judgment of the City Court of the City of New- York entered March 3, 1959, unanimously reversed and a new trial ordered unless the plaintiff stipulates to reduce the verdict and the amount of the said j-clgment to the sum of $750, in which event the judgment, as so modified, is affirmed. Gn this record the verdict is excessive. Settle order on notice. Conenr — Breitel, J. P-, Valente, McNally, Stevens, and Eager, JJ.